Citation Nr: 0729446	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a separate 10 percent rating for tinnitus in 
each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1953 through May 
1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

This matter was previously before the Board in August 2004, 
at which time the Board denied entitlement to a separate 10 
percent rating for tinnitus in each ear.  The veteran 
appealed the Board's August 2004 denial to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2005 
the Court issued an Order remanding this appeal for 
readjudication in light of Smith v. Nicholson, 19 Vet. App. 
63 (2005).  However, in Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit reversed the 
aforementioned Court decision and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  As such, the claim is once again 
before the Board for appellate consideration.


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As set forth in more detail below, the facts in this case are 
not in dispute and the veteran's appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.  
Neither the veteran nor his representative has argued 
otherwise.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006).

Factual Background

A review of the record indicates that in a February 1998 
rating decision, the RO granted service connection for 
bilateral tinnitus and assigned an initial 10 percent rating 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, the 
rating criteria for evaluating tinnitus.

In September 2002, the veteran submitted a claim for an 
increased rating for his service-connected bilateral 
tinnitus.  That claim was denied later in March 2003.

In April 2003, the veteran and his representative filed a 
Notice of Disagreement, arguing that a higher rating for 
tinnitus was warranted.  The veteran's representative argued 
that the veteran was entitled to separate 10 percent ratings 
for tinnitus of each ear.  In a Board decision issued in 
August 2004, entitlement to separate 10 percent evaluations 
for tinnitus in each ear was denied.  The August 2004 Board 
decision was appealed to the Court  In June 2005 the Court 
issued an Order remanding this appeal for readjudication in 
light of Smith v. Nicholson, 19 Vet. App. 63 (2005), and the 
issuance of a replacement decision.

Legal Analysis

The veteran seeks an increased evaluation for tinnitus, 
specifically requesting that separate 10 percent evaluations 
be assigned for each ear.  Under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, recurrent tinnitus warrants a maximum 10 percent 
rating.  Both the RO (March 2003 decision) and the Board 
(August 2004 decision, now vacated) denied the veteran's 
claim, reasoning that under Diagnostic Code (DC) 6260 there 
is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  

In June 2005 the Court ordered readjudication of the claim 
consistent with the holding in Smith v. Nicholson, 19 Vet. 
App. 63, 78, (2005).  In Smith v. Nicholson, 19 Vet. App. 63, 
78, (2005) the Court held that the pre-1999 and pre-June 13, 
2003 versions of DC 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the Federal Circuit, and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to the 
VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and DC 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  In 
essence, Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), 
is now the prevailing law which must be applied by the Board 
in this case, irrespective of the June 2005 Court Order. 

The Board has considered the veteran's contentions regarding 
the frequency of his tinnitus.  Regardless of its frequency, 
however, a maximum 10 percent rating is warranted under 
Diagnostic Code 6260.  No higher rating is available in the 
Rating Schedule for tinnitus.

The Board has also considered the contentions of the veteran 
and his representative to the effect that separate 10 percent 
ratings are warranted for tinnitus of each ear.  However, in 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that 38 C.F.R. § 4.25(b) and Diagnostic 
Code 6260 limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).

The Board further notes that the record contains no 
indication, nor has the veteran argued, that an 
extraschedular rating for tinnitus is warranted.  38 C.F.R. § 
3.321 (2006).  Thus, no action with respect to referral for 
consideration of an extra-schedular rating is warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to rating in excess of 10 percent for tinnitus, 
to include consideration of assigning separate evaluations 
for each ear, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


